DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 12-16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faller (Pub. No.: US 2021/0133497A1).
With respect to claim 1:
Faller discloses a  computer-implemented method comprising: creating, by one or more computer processors, a subset of a dataset utilizing a trained primary model; creating, by one or more computer processors, a secondary model based on the created subset of the dataset; calculating, by one or more computer processors, a confidence of a case utilizing the trained primary model, wherein the confidence is a robustness indicator of a model indicating a capacity of the model to meet or exceed performance when applied to the dataset; responsive to the calculated confidence not exceeding a confidence threshold, generating, by one or more computer processors, a score of the case utilizing the created secondary model; responsive to an incorrect classification, updating, by one or more computer processors, the created subset of the dataset with the case; and retraining, by one or more computer processors, the secondary model utilizing the updated subset of the dataset (parag. 0038-0045 discloses first and second model wherein first model generates a subset from first dataset and the confidence is being calculated. A poor performance may be determined by determining that the performance of the model is below a threshold of a measure of performance such as confidence and/or accuracy. The system generates a second training dataset using the second subset of data frames, Once the model is found to perform above a threshold of performance, the system output the updated subset of the dataset).
With respect to claims 2, 9, 16:
Faller discloses the method of claim 1, wherein the confidence threshold is determined based on one or more historical case predictions and a set of derived features (parag. 0004, 005 and 0007). 
With respect to claims 6, 13, 20:

Faller discloses the method of claim 1, wherein the created subset of the dataset contains low confidence cases (parag. 0041, 0044).
With respect to claims 7, 14:
Faller discloses the method of claim 1, wherein the primary and secondary models are neural networks (parag. 0005).


With respect to claim 8:
Faller discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: program instructions to create a subset of a dataset utilizing a trained primary model; program instructions to create a secondary model based on the created subset of the dataset; program instructions to calculate a confidence of a case utilizing the trained primary model, wherein the confidence is a robustness indicator of a model indicating a capacity of the model to meet or exceed performance when applied to the dataset; program instructions to, responsive to the calculated confidence not exceeding a confidence threshold, generate a score of the case utilizing the created secondary model; program instructions to, responsive to an incorrect classification, update the created subset of the dataset with the case; and program instructions to retrain the secondary model utilizing the updated subset of the dataset (parag. 0038-0045 discloses first and second model wherein first model generates a subset from first dataset and the confidence is being calculated. A poor performance may be determined by determining that the performance of the model is below a threshold of a measure of performance such as confidence and/or accuracy. The system generates a second training dataset using the second subset of data frames, Once the model is found to perform above a threshold of performance, the system output the updated subset of the dataset).
With respect to claim 15:
Faller discloses a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising: program instructions to create a subset of a dataset utilizing a trained primary model; program instructions to create a secondary model based on the created subset of the dataset; program instructions to calculate a confidence of a case utilizing the trained primary model, wherein the confidence is a robustness indicator of a model indicating a capacity of the model to meet or exceed performance when applied to the dataset; program instructions to, responsive to the calculated confidence not exceeding a confidence threshold, generate a score of the case utilizing the created secondary model; program instructions to, responsive to an incorrect classification, update the created subset of the dataset with the case; and program instructions to retrain the secondary model utilizing the updated subset of the dataset (parag. 0038-0045 discloses first and second model wherein first model generates a subset from first dataset and the confidence is being calculated. A poor performance may be determined by determining that the performance of the model is below a threshold of a measure of performance such as confidence and/or accuracy. The system generates a second training dataset using the second subset of data frames, Once the model is found to perform above a threshold of performance, the system output the updated subset of the dataset).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faller (Pub. No.: US 2021/0133497A1) as applied to claim 1 above, and further in view of Horvitz (Pub. No.: US 2004/0003042A1).
With respect to claims 3, 10, 17:
The rejection of claim 1 is incorporated; Faller does not explicitly disclose wherein the confidence threshold is calculated utilizing a cumulative probability distribution.  
Horvitz discloses wherein the confidence threshold is calculated utilizing a cumulative probability distribution (parag. 0078). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Horvitz into the teaching of Faller in order to facilitate collaboration and communications between entities.
With respect to claims 4, 11, 18:
Horvitz discloses the method of claim 1, further comprising:  P201902922US01Page 20 of 26responsive to the incorrect classification by the primary model, labelling, by one or more computer processors, the case as a long-term training case; and updating, by one or more computer processors, the dataset with the long-term training case (parag. 0007 and 0160).  
With respect to claims 5, 12, 19:
Horvitz discloses the method of claim 4, further comprising: responsive to an accumulation of long-term training cases, retraining, by one or more computer processors, the primary model utilizing the updated dataset (parag. 0007 and 0160).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649